            Case 5:18-cv-01419-MAD-TWD Document 26 Filed 12/28/18 Page 1 of 4




                                                STATE OF NEW YORK
                                          OFFICE OF THE ATTORNEY GENERAL
       


BARBARA D. UNDERWOOD                                                                                 DIVISION OF STATE COUNSEL
  ATTORNEY GENERAL                                                                                          LITIGATION BUREAU


                                              Writer Direct: 518-776-2608

                                                    December 28, 2018
      Via ECF

      Honorable Mae A. D'Agostino
      United States District Judge
      United States District Court
      Northern District of New York
      James T. Foley - U.S. Courthouse
      445 Broadway, Room 509
      Albany, NY 12207-2924

      Re:     New Hope Family Services, Inc. v. Poole
              Northern District of New York
              18-CV-1419 (MAD)(TWD)

      Dear Judge D'Agostino:

              Pursuant to Your Honor’s Individual Rules and Practices, this letter is submitted on

      behalf of defendant Sheila J. Poole, Acting Commissioner of the New York State Office of

      Children and Family Services (“OCFS”), advising that the defendant intends to file a motion to

      dismiss the complaint pursuant to FRCP 12(b)(6) in the above-referenced action.

              Plaintiff, New Hope Family Services, Inc. (“New Hope”) is an agency authorized to

      provide, inter alia, adoption services in New York. As such a provider, New Hope is required to

      comply with all relevant provisions of New York Law. New York law, as amended in

      November 2013, prohibits the discrimination by providers of adoption services based on a

      prospective adoptive parent’s marital status or sexual orientation. 18 N.Y.C.R.R. §421.3(d)



                THE CAPITOL, ALBANY, NY 12224-0341 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                           WWW.AG.NY.GOV
      Case 5:18-cv-01419-MAD-TWD Document 26 Filed 12/28/18 Page 2 of 4
December 28, 2018
Page 2


(hereafter “§421.3(d)”). However, pursuant to its policies, New Hope will not consider

unmarried or same sex couples as prospective adoptive parents.

       Upon discovery of this policy in New Hope’s policy manual, OCFS advised New Hope

that it would need to change its policy to become compliant with existing law, or lose its

authorization to provide adoption services. New Hope refuses to change its policy. As a result,

this litigation was commenced by New Hope alleging that §421.3(d) violates New Hope’s First

Amendment free exercise, free speech and expressive association rights, the Fourteenth

Amendment equal protection clause, and the unconstitutional conditions doctrine.

       The issues in this case are purely legal, and no factual discovery is necessary. Defendant

Poole alleges that the complaint should be dismissed on a pre-answer motion because plaintiff’s

allegations fail to state a cognizable claim. First, §421.3(d) is a valid and neutral law of general

applicability with the intended purpose of preventing discrimination against same sex and

unmarried couples seeking to adopt. 18 N.Y.C.R.R. §421.3(d). Its purpose is not to target or

discriminate against religious beliefs. Cf. Stormans, Inc. v. Wiesman, __ U.S. __, 136 S.Ct.

2433, 2440 (2016) (holding that the challenged regulation was not neutral and generally

applicable because it only targeted religious conduct). Therefore, it does not violate the free

exercise clause of the First Amendment.

       Second, §421.3(d) (1) is content neutral and (2) furthers the substantial governmental

interest of preventing discrimination, and (3) that governmental interest would be achieved less

effectively absent the regulation, since adoption agencies could reject otherwise qualified

prospective adoptive parents based only on protected characteristics. United States v. Albertini,

472 U.S. 675, 689 (1985) (applying the factors of United States v. O’Brien, 391 U.S. 367 (1968).

Therefore, the complaint fails to state a First Amendment free speech or association claim.

       Third, the complaint fails to allege that New Hope is being treated differently than others

similarly situated. Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). Instead, what it
         Case 5:18-cv-01419-MAD-TWD Document 26 Filed 12/28/18 Page 3 of 4
December 28, 2018
Page 3


alleges is that it is being forced to comply with the same law that other similarly situated

providers of adoption services must follow. Such allegations fails to state an equal protection

claim.

         Finally, the complaint fails to state a claim under the unconstitutional conditions doctrine.

In the First Amendment context, as alleged here, the unconstitutional conditions doctrine

precludes the government from “‘deny[ing] a benefit to a person on a basis that infringes his

constitutionally protected…freedom of speech’ even if he has no entitlement to that benefit.”

Bd. of County Commissioners v. Umbehr, 518 U.S. 668, 674 (1996). Plaintiff’s fourth cause of

action alleges that the defendant “has violated the unconstitutional conditions doctrine by

conditioning New Hope’s perpetual authorization to provide adoption services on its willingness

to relinquish its First Amendment rights.” Dkt. No. 1 at ¶295. While “perpetual authorization”

is granted by OCFS to certain organizations that have been consistently approved as authorized

agencies as defined by Social Services Law §371.10(a), such designation simply excuses

organizations from having to re-apply for authorization every two years as required by Social

Services Law §378(2). Perpetual authorization does not insulate organizations from having to

comply with the law, including any changes in it. Accordingly, since New Hope is not entitled

to violate the law by refusing to comply with §421.3(d), the claim fails to state an

unconstitutional conditions claim.

         Accordingly, Acting Commissioner Poole respectfully requests that the court permit the

filing of the anticipated pre-answer motion to dismiss all of the claims contained in the

complaint. In addition, since defendant’s response to the complaint is due on December 31,

2018, and the defendant intends to respond with a motion to dismiss, the defendant respectfully

requests that her time to respond to the complaint be extended to a date following any action

taken by the court in response to defendant’s request. The defendant is mindful that a response
      Case 5:18-cv-01419-MAD-TWD Document 26 Filed 12/28/18 Page 4 of 4
December 28, 2018
Page 4


to plaintiff’s motion for preliminary injunctive relief is due on January 4, 2019, and intends to

properly respond by that date.



                                                      Respectfully yours,

                                                      s/ Adrienne J. Kerwin

                                                      Adrienne J. Kerwin
                                                      Assistant Attorney General
                                                      Bar Roll No. 105154
                                                      Adrienne.Kerwin@ag.ny.gov



cc (via ECF): David A. Cortman       dcortman@alliancedefendingfreedom.org

               Erik W. Stanley estanley@alliancedefendingfreedom.org,
               shenning@alliancedefendingfreedom.org

               Jeana Hallock     jhallock@adflegal.org

               Jeremiah Galus     jgalus@adflegal.org

               Jonathan A. Scruggs jscruggs@alliancedefendingfreedom.org,
               jpeterson@alliancedefendingfreedom.org

               Robert E. Genant bgenant@genantlaw.com, awoodford@genantlaw.com,
               dduger@genantlaw.com, ldimon@genantlaw.com
